Citation Nr: 0618243	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  98-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left ankle, to include as secondary to 
service-connected stingray bite scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from August 1960 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim of entitlement to 
service connection for degenerative joint disease of the left 
ankle.  The veteran subsequently perfected this appeal.

A RO hearing was held in August 1998 and a hearing before a 
member of the Board sitting at the RO was held in May 2000.  
Transcripts of these hearings are associated with the claims 
folder.  

In June 2000, the Board remanded this case for additional 
development.  In April 2002 and January 2003, the Board 
requested development pursuant to its authority under 
38 C.F.R. § 19.9(a)(2) (2002).  In July 2003, the Board 
further remanded this case for readjudication.  In November 
2004, the Board denied the claim.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated in February 2006, the Court 
vacated this decision and remanded the matter for 
readjudication.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a Joint Motion for Remand that was granted by the Court in 
February 2006, it was indicated that VA examinations in 1997 
and 2001 were not complete and that another VA examination 
was required.  Service medical records reflect treatment for 
a stingray bite of the left foot in October 1962.  There were 
no findings of degenerative joint disease of the left ankle.  
X-rays of the left foot and ankle revealed soft tissue edema 
above the lateral malleolus and a small bony outgrowth on the 
medial and anterior potion of the talus; the examiner thought 
that he was "not at all sure whether this could be a post 
traumatic ossification of the ancient past." 

The 1997 examination report indicated that if the veteran had 
septic arthritis from his stingray bite, this would have 
caused the progression to degenerative joint disease of the 
ankle today.  X-rays of the left ankle revealed some 
degenerative joint disease.  The 2001 VA examination report 
includes x-rays of the left ankle showing a heel spur and 
calcaneal enthesophyte.  The veteran has testified that his 
degenerative joint disease of the left ankle is due to his 
service-connected stingray bite scar.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of his 
degenerative joint disease of the left 
ankle.  The claims folder should be made 
available to the examiner for review.  Any 
indicated diagnostic testing should be 
accomplished.  The examiner is asked to 
offer an assessment as to whether there is 
a 50 percent probability or greater that 
degenerative joint disease of the left 
ankle is related to service, had its onset 
within one year of service discharge or is 
secondary to the service-connected 
stingray bite scar.  The examiner should 
review the entire claims folder and 
reconcile any findings with the service 
medical records, the appellant's lay 
statements regarding symptomatology and 
the 1997 and 2001 VA examination reports.  
A rationale for any conclusions reached 
should be included.  

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service-connected for degenerative joint 
disease of the left ankle.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


